Dear Ms. Gilmore:
You have requested this office to render an opinion regarding the following question:
      Is a District Chief to be upgraded to the position of Deputy Fire Chief if the Deputy Fire Chief is out of his office due to sickness, vacations, schooling, etc.?
We would note that the office of the State Examiner, Municipal Fire and Police Civil Service, has already responded to you on this topic under letter dated October 9, 1995. After reviewing this response, and the law cited therein, our opinion is in conformity with that expressed by the office of the State Examiner. We would simply reiterate the law in this regard, specificly [specifically] LSA-R.S. 33:2556(2), providing that where there is an absence in a position for not more than thirty days, the appointing authority may make a substitute appointment to "any one whom he deems qualified" to any position in the classified service from which the regular and permanent employee is away on authorized leave. If an absence should exceed thirty days, LSA-R.S. 33:2556(2) provides that a substitute appointment ". . . shall be made in the same manner as provided in LSA-R.S.33:2554" for the filling of a vacancy by a regular and permanent appointment. LSA-R.S. 33:2554 provides that a substitute appointment must be made from the reinstatement list, the re-employment list, or the promotional list, in that order.
Our records reflect no jurisprudence or change in the law which would require different conclusions than the above. Further, this office has not issued any opinions interpreting these statutes in the recent past which would be pertinent to the issues at hand. We conclude then, that the advice already given you by the State Examiner is sound and we encourage you to contact that agency should you have further questions.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ___________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Received: Date Released: August 2, 1996
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL